O’HERN, J.,
concurring.
I concur in the opinion and judgment of the Court. I agree that the degree of intrusion on parental autonomy is properly resolved here by the standard set forth in the Court’s opinion. I adhere to the views expressed in my dissenting opinion in Watkins v. Nelson, 163 N.J. 235, 748 A.2d 558 (2000), that the determination of custody following the death of a custodial parent requires a *231different standard in order to protect a grieving child from being removed from her home before she may be able to bear the twin losses of a parent and the familiar presence of those family members who, until then, had provided her nurture and love.